                        2:19-cv-02074-CSB-EIL # 26            Page 1 of 2
                                                                                                       E-FILED
                                                                     Monday, 04 January, 2021 08:43:41 AM
                                                                              Clerk, U.S. District Court, ILCD

                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE CENTRAL DISTRICT OF ILLINOIS
                                URBANA DIVISION

GUADALUPE WHOBREY,                                   )
on her own behalf and as Plenary                     )
Guardian for KYLE WINSTON WHOBREY,                   )
                                                     )
                       Plaintiff,                    )       Case No. 19-cv-2074
                                                     )
               v.                                    )       Judge Colin Sterling Bruce
                                                     )
CITY OF DANVILLE, ILLINOIS,                          )       Magistrate Judge Eric I. Long
a municipal corporation,                             )
                                                     )
                       Defendants.                   )

                                    STIPULATION TO DISMISS

         IT IS HEREBY STIPULATED AND AGREED by and between Plaintiff Guadalupe

Whobrey, on her own behalf and as Plenary Guardian for Kyle Winston Whobrey, through her

attorney, Natalie Adeeyo of the law firm of Nathan & Kamionski LLP, and Defendant City of

Danville, Illinois, through its attorney, Daniel Corbett of the law firm O'Halloran Kosoff Geitner

& Cook, LLC, that Plaintiff’s cause against Defendant is hereby dismissed with prejudice on

account of all issues having been resolved in this matter, each party to pay his or her own fees and

costs.

 GUADALUPE WHOBREY                                 CITY OF DANVILLE, ILLINOIS

 By: /s/ Natalie Y. Adeeyo                         By: /s/ Daniel T. Corbett
    Attorney for Plaintiff                             Attorney for Defendant

 Natalie Y. Adeeyo                                 Daniel T. Corbett
 Nathan & Kamionski LLP                            O'Halloran Kosoff Geitner & Cook, LLC
 33 West Monroe, Suite 1830                        Edens Corporate Center
 Chicago, Illinois 60603                           650 Dundee Road - Fourth Floor
 (312) 612-1072                                    Northbrook, IL 60062
 nadeeyo@nklawllp.com                               (847) 291-0200
                                                   dcorbett@okgc.com
                        2:19-cv-02074-CSB-EIL # 26           Page 2 of 2




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE CENTRAL DISTRICT OF ILLINOIS
                                URBANA DIVISION

GUADALUPE WHOBREY,                                   )
on her own behalf and as Plenary                     )
Guardian for KYLE WINSTON WHOBREY,                   )
                                                     )
                      Plaintiff,                     )       Case No. 19-cv-2074
                                                     )
              v.                                     )       Judge Colin Sterling Bruce
                                                     )
CITY OF DANVILLE, ILLINOIS,                          )       Magistrate Judge Eric I. Long
a municipal corporation,                             )
                                                     )
                      Defendants.                    )

                                   CERTIFICATE OF SERVICE

       I, Natalie Adeeyo, an attorney, hereby certify that on January 4, 2021, I electronically

filed the foregoing document with the Clerk of the Court using the CM/ECF system which will

send notification of such filing to all counsel of record.


                                                             /s/ Natalie Y. Adeeyo




                                                 2
